UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington,D.C. 20549 Form10-K ☑ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2013 Or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Commission file number: 001-32347 ORMAT TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) DELAWARE 88-0326081 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification Number) 6225 Neil Road, Reno, Nevada 89511-1136 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: (775)356-9029 (Registrant’s telephone number, including area code) Securities Registered Pursuant to Section12(b) of the Act: Title of Each Class Name of Each Exchange on Which Registered Common Stock $0.001Par Value New York Stock Exchange Securities Registered Pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule405 of the Securities Act.Yes☐
